Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 7, 2015

                                     No. 04-14-00542-CV

 CITY OF LEON VALLEY, Texas, Unknown Employee(s) of City of Leon Valley, and Irene
                                Baldridge,
                                Appellants

                                               v.

WM. RANCHER ESTATES JOINT VENTURE, Rafael Alfaro, Jose Alfaro, Carman Alfaro,
 Daniel Bee, Robert Caldwell, Anne Caldwell, Earl Doderer, Sylvia Doderer, James Dowdy,
  Betty Dowdy, Issac Elizondo, Suzanne Elizondo, Roberto Galindo, Erma Galindo, Et al.,
                                       Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-03399
                          Honorable Laura Salinas, Judge Presiding

                                        ORDER
         Appellees’ brief was due December 30, 2014, after this court granted a thirty-day
extension of time to file the brief. Appellees have now filed a second motion to extend time to
file their brief, asking for an additional thirty days. The request is unopposed. We GRANT
appellee’s motion and ORDER appellees to file their brief on or before January 29, 2015.
Appellees are advised that no further extensions of time will be granted absent written proof of
extraordinary circumstances.

                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court